     Case 3:20-cv-01386-E-BT Document 11 Filed 09/21/20         Page 1 of 1 PageID 66



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION


CLIFTON R. RODGERS,                           §
              Plaintiff,                      §
                                              §
v.                                            §     No. 3:20-cv-01386-E (BT)
                                              §
                                              §
BH MANAGEMENT SERVICES, LLC,                  §
           Defendant.                         §

                                       JUDGMENT

         The Court has entered its Order Accepting the Findings, Conclusions and

 Recommendation of the United States Magistrate Judge in this case.

         It is therefore ORDERED, ADJUDGED and DECREED that the complaint is

 dismissed without prejudice under Fed. R. Civ. P. 41(b).

         It is further ORDERED that the Clerk shall transmit a true copy of this Judgment,

 together with a true copy of the Order Accepting the Findings, Conclusions, and

 Recommendation of the United States Magistrate Judge, to the plaintiff.

         Signed this 21st day of September, 2020.



                                    _________________________________
                                    ADA BROWN
                                    UNITED STATES DISTRICT JUDGE
